Charles T. Major, J.
The above-entitled claim arose out of an accident at Whitefaee Mountain, allegedly caused by the negligence of the State of New York. The State of New York does not operate the Whitefaee Mountain ski trails or its other recreational facilities. Originally, these were operated by the Whitefaee Mountain Authority, but the name thereof has been changed to the Adirondack Mountain Authority. This Authority is a body corporate and politic constituting a public benefit corporation. The Authority has power to sue and be sued and operates separately and in its own entity. The State has no liability arising under this Authority in the maintenance and operation of its facilities, and the Authority is in the same category as any other corporation.
The Court of Claims has no jurisdiction over claims against the Adirondack Mountain Authority. The motion is granted, and the claim is dismissed. Submit order.